DETAILED ACTION

In response to the Amendment filed October 18, 2021

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons  for  Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1 – 3 and 27 - 28 are allowable over the Prior Art of Record because it fails to teach or suggest a laser receiving arrangement, operable with a reference plane defined by a laser transmitter, comprising a sensing arrangement configured to sense the reference plane and produce an output indicative of an elevation of a selected one of the target points relative to the reference plane; a user interface configured to produce an output interpretable by a user, based on the output of the logic arrangement and indicative of a deviation of the selected one of the target points from its respective desired elevation, and wherein the sensing arrangement includes a staff including a datum for abutting the target point; a position sensing arrangement for, 2based on a position of the photo-sensitive portions, producing the output indicative of an elevation of the selected one of 

Claims 4 – 7, 9 – 8 and 29 are allowable over the Prior Art of Record because it fails to teach or suggest a laser receiving arrangement, operable with a reference plane defined by a laser transmitter, comprising a sensing arrangement configured to sense the reference plane and produce an output indicative of an elevation of a target point relative to the reference plane; 3a user interface configured to, based on the output of the logic arrangement, produce an indication, of a vertical deviation of the target point from reference point, interpretable by a user and wherein the sensing arrangement includes a staff including a datum for abutting the target point; and a position sensing arrangement for, based on a position of the photo-sensitive portions, producing the output indicative of an elevation of the target point relative to the reference plane in combination with the remaining limitations of the claims. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are considered of relevance but fail to teach the combination as claimed:


Snyder et al. (US Pub. No. 2021/0190915)
Foster et al. (US Pub. No. 2019/0361121)
Unger et al. (US Pub. No. 2018/0202805)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861 
November 1, 2021





/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861